NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 11 August 2021. As directed by the amendment: Claims 1, 33-37, 42, 45, and 46 have been amended, Claims 2-31 have been cancelled,  and no claims have been added.  Claims 48-57 were previously withdrawn due to a Restriction Requirement, but have been cancelled in the Examiner’s Amendment made below. Thus, Claims 1 and 32-47 are presently pending in this application.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Wayne Bradley on 15 November 2021.
The application has been amended as follows: 
The CLAIMS have been amended as follows:
REPLACE Claim 1 with the following:
1. A system comprising: 
a communication interface adapted to wirelessly communicate with a mobile communication device ("MCD"); 

and a cardiac information acquisition module operational to acquire cardiac information from the user of the MCD, via a cardiac sensor, in response to detecting that the user is utilizing the MCD for a voice call, and wherein the acquisition of the cardiac information from the user of the MCD is covert;
further wherein the MCD is located in a vehicle;
and wherein the cardiac sensor comprises one or more electrodes on a steering wheel of the vehicle.

In Claim 33, in Lines 6-7, after   “the MCD”   DELETE  “that is conductively coupled to 
the first and second electrodes” 
Claims 48-57 are CANCELLED. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “cardiac information acquisition module” in Claims 1, 33-37, 42, 45, and 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This is described in the specification/drawings as the cardiac information acquisition module 1010 (Fig. 10), 1610 (Fig. 16), 1710 (Fig. 17), 1810 (Fig. 18), 2010 (Fig. 20), 2110 (Fig. 21), 2310 (Fig. 23), 2410 (Fig. 24) and in Paragraphs [62]-[63], [86]-[87], [92]-[102], [107], [114]-[115], [131], [143], and [162]
If the Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1 and 32-47 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
In the Amendment filed 11 August 2021, Claim 1 has been amended in order to further describe both a cardiac information acquisition module and a cardiac sensor comprising electrodes which are located in a vehicle. This is described in the application Specification Paragraphs [61]-[63], [86]-[87] and Figs. 10, 16, 17, and including other descriptions within the disclosure as originally filed. Therefore, the previous 35 USC 112(a)/pre-AIA  first paragraph written description and enablement rejections of the claims as made in the previous Non-Final Rejection Office Action mailed 24 November 2020 have been withdrawn. Furthermore, additional limitations have been added to Claim 1 in an Examiner’s amendment in order to further distinguish the independent claim over the prior art. None of the prior art specifically discloses a cardiac information acquisition module operational to acquire cardiac information from the user of the MCD, via a cardiac sensor, in response to detecting that the user is utilizing the MCD for a voice call, and wherein the acquisition of the cardiac information from the user of the MCD is covert, and further wherein the MCD is located in a vehicle, and wherein the cardiac sensor comprises one or more electrodes on a steering wheel of the vehicle, in combination with the other recited limitations in Claim 1. Therefore, the previous 35 USC 103(a) rejections of Claims 1 and 32-47 have been withdrawn. 
Additional prior art is considered pertinent to the Applicant's disclosure: Yasushi et al. (US Publication No. 2001/0039372) discloses a system comprising a mobile communication device including a display (54, 46, Fig 10-11, Paragraph 0052) and a cardiac information acquisition module operational to acquire cardiac information from a user (Paragraph 0022-0023, 0051), via a cardiac sensor comprising electrodes in the steering wheel of a vehicle (52, Fig. 11, Paragraph 0050-0051). However, Yasushi et al. fails to teach or disclose a cardiac information acquisition module operational to acquire cardiac information from the user of the MCD, via a cardiac sensor, in response to detecting that the user is utilizing the MCD for a voice call, and wherein the acquisition of the cardiac information from the user of the MCD is covert, when the MCD is located in a vehicle. Therefore, neither Yasushi et al. nor the other prior art discloses all of the claimed elements of Claim 1, either alone or in combination. 
Claims 32-47 depend from and thus further limit Claim 1. Therefore Claims 1 and 32-47 are allowed. Claim 33 has been amended in the Examiner’s amendment to provide clarity with respect to the structure of the electrodes and MCD. It is noted that the limitation “cardiac information acquisition module” recited in the claims has been interpreted by the Examiner under 35 USC 112(f)/pre-AIA  sixth paragraph as described above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792